Case 20-11964-mdc          Doc 43    Filed 01/21/21 Entered 01/21/21 11:06:24                Desc Main
                                     Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                          ) CHAPTER 13
                                          )
 IN RE                                    ) CASE NO.: 20-11964-MDC
                                          )
       VINCENT WENDOWSKI,                 )
                            Debtor        )
 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )
 CAPITAL ONE AUTO FINANCE,                )
 A DIVISION OF CAPITAL ONE, N.A.,         ) HEARING DATE:
                            Movant        ) Tuesday, February 16, 2021
                 vs.                      ) 10:30 A.M.
                                          )
 VINCENT WENDOWSKI, and                   )
 ROBERTA D SMITH., Codebtor               )
                            Respondent(s) )
            and                           ) LOCATION:
                                          ) United States Bankruptcy Court 900
 WILLIAM C. MILLER, ESQ.                  ) Market Street
                            Trustee       ) Courtroom No. 2
                                          ) Philadelphia, PA 19107
                                          )
         MOTION FOR RELIEF FROM AUTOMATIC STAY AND CODEBTOR STAY

       AND NOW, comes the above-captioned Movant, Capital One Auto Finance, a division of Capital

 One, N.A., by and through their attorney, Jason Brett Schwartz, Esquire, who files this Motion based
 upon the following:

       1.     The Movant is a corporation having a principal place of business located at 7933 Preston
 Road, Plano, T X 75024.

       2.     T h e Respondent, Vincent Wendowski is an individual with a mailing address at 1030

 Chestnut Street, Trainer, PA 19061, who has filed a Petition under Chapter 13 of the Bankruptcy Code.

       3.     On or about October 01, 2016, Debtor Vincent Wendowski and Codebtor Roberta D

 Smith entered into a Retail Installment Sales Contract, involving a loan in the amount of $13,570.54 for

 the purchase of a 2010 HONDA CR-V-4 Cyl. Utility 4D LX 4WD.

       4.     The vehicle secured by the Contract has V.I.N. 5J6RE4H38AL080043.
Case 20-11964-mdc         Doc 43      Filed 01/21/21 Entered 01/21/21 11:06:24                Desc Main
                                      Document Page 2 of 3



       5.     Movant is the assignee of the Contract.

       6.     The above ‒ described vehicle is encumbered by a lien with a payoff in the amount of

 $7,714.47 plus other appropriate charges as of January 17, 2021 but subject to change. The regular
 monthly payment is $274.26 at an interest rate of 13.05%.

       7.      Applying payments received to the earliest payment due, payments have been missed post-

 petition, since July 15, 2020 in the amount of $1,742.60, plus all applicable late charges, interest,
 attorneys' fees and costs plus Pre-Petition Payments of $521.30.

       8.     The Property has a N.A.D.A. Value of $8,125.00.

       9.     The vehicle is not necessary to an effective reorganization.

       10.    The Movant is the only lienholder of record with regard to the vehicle.

       11.    In order to proceed with repossession of the vehicle, relief from the automatic stay must be

 obtained.

       12.    Failure to make adequate protection payments is cause for relief from the automatic stay

 and codebtor stay.

       13.    The Movant has incurred attorney's fees in the filing of this Motion.

       14.    The vehicle is a rapidly depreciating asset. Movant requests the waiver of Rule 4001(a)(3).
Case 20-11964-mdc          Doc 43     Filed 01/21/21 Entered 01/21/21 11:06:24        Desc Main
                                      Document Page 3 of 3



       WHEREFORE, Movant prays for your Honorable Court to enter an Order permitting the Movant

 to proceed with the repossession proceedings of the aforementioned vehicle.

                                                     Respectfully submitted,
                                                     Mester & Schwartz, P.C.
                                                     /s/ Jason Brett Schwartz
                                                     Jason Brett Schwartz, Esquire
                                                     Attorney for Movant
                                                     1917 Brown Street
                                                     Philadelphia, PA 19130
                                                     (267) 909-9036
